Exhibit 10.46
Confidential Materials omitted and field separately with the
Securities and Exchange Commission. Asterisks denote omissions.
AGREEMENT
This agreement (“Agreement”) is made by and between
IDENIX PHARMACEUTICALS, INC., a corporation organized and existing under the
laws of the State of Delaware, having its principal offices located at 60
Hampshire Street, Cambridge, MA 02139 represented by its legal representative
Mr. Jean-Pierre Sommadossi (hereinafter referred to as “Idenix”)
and
PROF. PAOLO LA COLLA, born in La Maddalena on August 14 1944, an Italian citizen
residing in Italy at Poggio Dei Pini, 5° Strada n° 11, Capoterra (CA) – Italy,
full Professor of Microbiology at the University of Cagliari (hereinafter
referred to as “Prof. La Colla”)
whereas
a) the University of Cagliari, initially through the Dipartimento di Biologia
Sperimentale and then through the Dipartimento di Scienze e Tecnologie
Biomediche (hereinafter referred to as “University”), has entered into a series
of agreements with Idenix (formerly NOVIRIO Pharmaceuticals Limited) and Idenix
SARL (formerly NOVIRIO SARL), in connection with research in the field of
antiviral substances;
b) on 4 January 1999, the University and Idenix SARL, this last on behalf and
for the benefit of Idenix, entered into an agreement entitled “Co-operative
Antiviral Research Activity Agreement” (hereinafter referred to as the
“Co-operative Agreement”) aimed at performing a joint research activity in the
antiviral substances field;
c) in accordance with the Co-operative Agreement, on 14 December 2000, the
University and Idenix entered into a license agreement (hereinafter the “License
Agreement”) according to which the University grants to Idenix the exclusive
license for the exploitation, whether direct or indirect, of the results
obtained and that will be obtained from the performance of the activity
indicated under the previous point;
d) the above mentioned Co-operative Agreement and License Agreement (together,
the “Original Agreements”) have been initially amended on 10 April 2002;
e) the Original Agreements, as so amended, have been afterwards amended with the
deed undersigned by the parties on 8 May 2003, also in consideration of the
transactions at that time pending between Idenix and Novartis Pharma AG for the
acquisition, by this last, of the majority of the shareholding of Idenix (the
amendments indicated in this point have become effective on 8 May 2003,
following to the occurred execution of a “Development, License and
Commercialization Agreement” and of a “Manufacturing and Supply Agreement” by
and among Idenix, Idenix (Cayman) Limited and Novartis) (together, the “Novartis
Agreements”);

 



--------------------------------------------------------------------------------



 



f) the parties further amended the Original Agreements, as previously amended,
on 30 June 2004 (the “June 30 Letter Amendment”) and on 24 October 2005 (the
“October 24 Amendment”). The Original Agreements, as amended through and
including the October 24 Amendment shall be collectively defined the “Cagliari
Agreements”, provided that the “Cagliari Agreements” do not include the
“Novartis Agreements”;
g) on 30 June 2004 the University and Prof. La Colla executed an agreement (the
“Assignment Agreement”) called “assignment of the intellectual property rights
deriving from the execution of the Co-operative Antiviral Research Activity
Agreement”;
h) Idenix has carried out research in the field of [**] and such research has
solely resulted in the inventions covered by the patents listed in Exhibit A
attached hereto (hereinafter the “[**] Patents”);
i) Prof. La Colla has collaborated with Idenix and Idenix SARL in research in
the field of indoles. Although the whole aforesaid research has set premises for
the [**] Patents (Exhibit A), it is not certain that the latter can be
considered a result of Prof. La Colla efforts;
l) In order to avoid any kind of dispute and litigation in this matter, on the
basis of mutual covenants, Idenix exceptionally recognizes Prof. La Colla’s
overall contribution to its research under the terms and conditions set forth
below;
DEFINITIONS AND SCHEDULES
In this Agreement:
Affiliate shall mean any corporation, company, partnership, joint venture, firm
and/or entity which controls, is controlled by or is under common control with a
Party. For the present purposes, “control” shall mean (i) in case of corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
stock or shares entitled to vote for the election of directors, and (ii) in the
case of non corporate entities, direct or indirect ownership of at least fifty
percent (50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. It is understood that Affiliate shall
include Idenix SARL.
First Commercial Sale shall mean the first commercial sale in an arm’s length
transaction to an independent third party of a Product by Idenix, its
Affiliates, Licensees, Sub-licensees and/or distributors in the Territory after
it receives the marketing approval by the competent regulatory authority for any
such Products, and not in connection with any clinical or promotional
activities.
Net Sales shall mean the gross invoiced sales price of a Product by Idenix, its
Affiliates, Licensees or Sub-licensees to their customers in the Territory, less
the following deductions to the extent included in the gross invoiced sales
price for the Products or otherwise directly paid or incurred by Idenix, its
Affiliates, Licensees or Sub-licensees with respect to the sale of the Products:
normal and customary trade and quantity discounts actually allowed and properly
taken directly with respect to sales of such Product; amounts repaid or credited
by reason of rejections, recalls,

 



--------------------------------------------------------------------------------



 



returns, rebates and allowances; chargebacks and other amounts paid on sale or
dispensing of such Product; retroactive price reductions that are actually
allowed or granted; tariffs, duties, excise, sales, value-added or other taxes
(other than taxes based on income); cash discounts for timely payment; delayed
ship order credits; discounts pursuant to patient discount programs.
[**] Patents shall mean all patents and patent applications listed in attached
Exhibit A throughout the world, including any substitutions, extensions,
reissues, re-examinations, renewals, divisions, continuations or
continuations-in-part.
Products shall mean any commercial drug for human use that results directly from
the research. For clarity, the definition of Products does not include the
clinical products used and/or sold by Idenix, its Affiliates, Licensees or
Sub-licensees in ongoing and future clinical trials and/or studies.
Territory means all countries in the world where there is a Valid Claim.
Valid Claim means a claim of an issued and unexpired patent within the
Exhibit A, which has not been held permanently revoked, unenforceable or invalid
by a decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been determined to be invalid or unenforceable through reissue or disclaimer or
otherwise.
THEREFORE, in consideration of the premises, mutual covenants and definitions
herein contained, Idenix and Prof. La Colla agree as follows:
1. The premises mutual covenants and definitions shall represent an integral and
substantial part of this Agreement, together with the Exhibit.
2. Idenix shall exceptionally compensate Prof. La Colla and his successors with
a consideration in relation to the general research carried out by Prof. La
Colla and described under recital (i) to this Agreement. In execution of this
Agreement, Idenix agrees to pay Prof. Paolo La Colla earned royalties equal to:
a) [**] percent ([**]%) of any milestone payments, including license fees and
other consideration (excluding royalties), if and when received by Idenix from
its Affiliates, Licensees, or Sub-licensees in connection with any Products;
b) [**] percent ([**]%) of Net Sales of Products, whether performed directly by
Idenix, its Affiliates, Licensee or Sub-licensees, until the expiration of the
last to expire of the Valid Claims;
c) Should the [**] Patents listed in Exhibit A be assigned to a third party,
[**] percent ([**]%) of the sum that will be received by Idenix or any of its
Affiliate as consideration for the assignment..
Prof. Paolo La Colla shall, in its turn, to comply with the payment obligations
undertaken vis-à-vis the University with a separate agreement.

 



--------------------------------------------------------------------------------



 



3. Payments. Royalties payable under this Agreement are exclusive of any value
added (or like) tax which may be payable on them and shall be paid gross without
deduction of any withholding or other income taxes. If percentages of milestone
payments and/or royalties are subject to withholding or other income taxes,
Idenix shall ensure that such sum is paid to Prof. La Colla and shall, after
deduction of such withholding or other income tax, be equivalent to the
royalties otherwise payable under the agreement. Payments shall be in US Dollars
and will be made within 60 days of the end of each successive calendar quarter.
4. Reports. At the same time as payment of royalties falls due, Idenix shall
submit to Prof. La Colla a statement in writing recording the calculation of
such royalties payable and in particular:

- the milestone payments received by Idenix in connection with a Product in the
Territory during each previous quarter;

- the amount of the Net Sales of Products sold during each previous quarter;

- the amount of royalties due and payable to Prof. La Colla and the amount of
any tax deductible or due to be deducted from such figure.
5. Records. Audit. During the term of the Agreement and for a period not less
than [**] years thereafter, Idenix shall keep at its principal place of
business, in accordance with United States generally accepted accounting
principles, full, true and accurate books of account sufficient to readily and
accurately determine the amounts payable pursuant to Article 2. Under
appropriate confidentiality provisions, Prof. La Colla has the right, not more
than [**] during any calendar year, to have the books and records of Idenix
audited by a qualified independent accounting firm of his choosing to ascertain:
the accuracy of the reports and royalty payments hereunder; and compliance by
Idenix, its Affiliates, Licensees or Sub-licensees with their respective
obligations arising under this Agreement. Such audit shall be preceded by at
least [**] days’ advance notice and conducted during normal business hours and
in a manner that does not interfere unreasonably with the business of the entity
being audited. Except as otherwise provided herein or agreed by the Parties, the
fees and expenses of performing such audit shall be borne by Prof. La Colla. If
Idenix has underpaid an amount due under this Agreement by more than five
percent (5%), Idenix shall promptly pay or refund the appropriate amount to
Prof. La Colla and shall also reimburse Prof. La Colla for the cost of the audit
pursuant to which such underpayment or overbilling is identified.
6. Prof. Paolo La Colla hereby undertakes not to challenge the [**] Patents. In
any case, it is understood between the Parties that, should any jurisdiction
determine that Prof. Paolo La Colla invented or co-invented any of the [**]
Patents, the Cagliari Agreements shall then apply to the [**] Patents that Prof.
Paolo La Colla is determined to have invented or co-invented (also in relation
to the granting of a licence to Idenix and to the relevant consideration). It is
understood between the Parties the exceptional compensation of this Agreement
shall not apply to any [**] Patent that Prof. Paolo La Colla is determined to
have invented or co-invented.
7. This Agreement is drafted in English and in Italian, being understood that in
case of contrasts between the English version and the Italian version, the
English one shall prevail.

 



--------------------------------------------------------------------------------



 



8. This Agreement represents the full understanding and entire agreement of the
Parties with respect to the [**] Patents.
9. No modification of any of the provisions hereof shall be binding unless made
in writing and signed by the Parties.
10. This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their successors.
11. In the event that any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable because it is invalid or in conflict
with any law of any relevant jurisdiction, the validity of the remaining
provisions shall not be affected.
12 The Original Agreements and Cagliari Agreements remain in full force and
effect notwithstanding the present agreement.
13 The present Agreement shall be governed by and interpreted in accordance with
Italian Law. Any dispute arising from this Agreement shall be brought to the
exclusive jurisdiction of the Milan Court.
14. The Parties to this Agreement, composed of no. 9 pages, shall undersign and
initial on each page two originals, one per each of the Parties.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Idenix and Prof. Paolo La Colla have caused this agreement
to be duly executed by their authorized representatives.

            Idenix Pharmaceuticals, Inc.
      By:   /s/ Jean-Pierre Sommadossi         Name:   Jean-Pierre Sommadossi   
    Title:   Chief Executive Officer        12/03/2008      
 
    Date         Prof. Paolo La Colla
      By:   /s/ Paolo La Colla         Prof. Paolo La Colla        Title:      
    02/12/2008      
 
    Date    

 



--------------------------------------------------------------------------------



 



         

Exhibit A
[**] PATENT CASES

                     
Idenix Ref. No.
  Type
Related/
Country   Serial No.   Filed   Title   Status
 
                   

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.
A total of 3 pages were omitted. [**]

 